  Case 3:20-cr-00083-PGS Document 36 Filed 08/17/21 Page 1 of 6 PageID: 119




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                    Crim. Action No.: 3:20-cr-00083-PGS-1
                      Plaintiff

               v.                                              MEMORANDUM
                                                                AND ORDER
 ARNALDO ANTONIO MEDRANO
 BONILLA,

                     Defendant.


       Defendant Arnaldo Antonio Medrano Bonilla (“Defendant” or “Bonilla”) brings this pro

se motion for a sentence reduction under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). (ECF

No. 22). Defendant is presently incarcerated at FCI Allenwood Low and has less than two

months remaining on his sentence. The Court heard oral argument on May 4, June 15, and July

28, 2021. For the reasons that follow, Defendant’s motion is granted.

                                         BACKGROUND

       Defendant pleaded guilty to passport fraud (Count One) and aggravated identity theft

(Count Two) on January 27, 2020. (Judgment 1, ECF No. 21; see also ECF Nos. 15, 16). On

September 16, 2020, this Court sentenced Defendant to 8 months on Count One and 24 months

on Count Two, for a total of 32 consecutive months. (Judgment at 2; see also ECF No. 20).

Defendant currently resides at FCI Allenwood Low. (Pl.’s Post-Hearing Br. 1-2, ECF No. 31).

His anticipated release date is September 24, 2021, and he is subject to an Immigration and

Customs Enforcement detainer. (Id. at 13; PSR at 1).




                                                1
    Case 3:20-cr-00083-PGS Document 36 Filed 08/17/21 Page 2 of 6 PageID: 120




        On November 17, 2020, Defendant submitted a pro se motion for a sentence reduction

under the First Step Act.1 (Moving Br., ECF No. 22). While labeled a compassionate release

request, his motion included numerous constitutional arguments and did not assert that he

suffered from any health problems or particular risk of severe coronavirus illness. At a

telephonic hearing on May 4, 2021, Defendant clarified that he was seeking compassionate

release on the basis of several health conditions, and did not intend to pursue any constitutional

claims. (See Tr. of May 4, 2021 Hearing 13:1-12, ECF No. 28; Pl.’s Post-Hearing Br. at 3). The

Court requested additional briefing and evidentiary submissions regarding the new issues raised

during the hearing. (See ECF No. 25).

        During a second hearing on June 15, 2021, Defendant raised, for the first time, the fact

that he had recently tested positive for tuberculosis in further support of his request for a

sentence reduction. The Court permitted another round of briefing to give the government an

opportunity to respond to this new information and obtain Defendant’s medical records.

        A review of Defendant’s medical records reveals that he has otitis externa (swimmer’s

ear), asthma, gastric reflux, prediabetes, and a potential latent tuberculosis infection. (Pl.’s Post-

Hearing Br. Ex. A at 43, 55). Of those conditions, only moderate to severe asthma has been

identified by the CDC as a risk factor for severe coronavirus illness – but Defendant’s medical

records do not indicate that his asthma is moderate or severe. People with Certain Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited July 30, 2021).




1
 The motion was filed under 18 U.S.C. § 3582(c)(1)(A), which is known as the compassionate release statute.
However, Defendant does not use the phrase “compassionate release” or ask for immediate release in his motion.

                                                        2
    Case 3:20-cr-00083-PGS Document 36 Filed 08/17/21 Page 3 of 6 PageID: 121




         In or around June 2021, Bonilla received a positive result from a PPD test2 for

tuberculosis. (Opp. Br. Ex. A at 7, ECF No. 31). According to notes from his BOP health

services visit on June 7, 2021, Bonilla stated that he has always tested positive on PPD tests

because he received the BCG vaccine.3 (Id.). Further, at that time, he did not appear to have any

symptoms of tuberculosis, and his chest x-ray was negative. (Id.). Nevertheless, BOP

recommended tuberculosis treatment, which Bonilla declined because the treatment must be

continuous for 7 months and he is scheduled to be released in September. (Id.; see also id. at

88). He expressed concern that his medication regiment might be interrupted during his release

from BOP, which could require him to restart the treatment from the beginning. (See id.).

During oral argument on July 28, 2021, Bonilla stated that he has seen spots of blood inside his

mask from coughing; however, there is no evidence of this in his medical records, and Bonilla

speculated it could be caused by his asthma.

                                              LEGAL PRINCIPLES

         The First Step Act allows an inmate to directly move the court for compassionate release

after he has “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the [his] behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194 (codified as 18 U.S.C. § 3582(c)(1)(A)). Defendant has exhausted his

administrative remedies because more than 30 days have passed since he submitted a written




2
 PPD (purified protein derivative) is a skin test for tuberculosis. Tuberculosis (TB): Tuberculin Skin Testing Fact
Sheet, CDC, https://www.cdc.gov/tb/publications/factsheets/testing/skintesting.htm (last visited July 30, 2021).
3
 BCG (bacilli Calmette-Guerin) is a vaccine for tuberculosis that is often administered in countries with a high
prevalence of the disease. BCG vaccination can cause a false-positive reaction to skin tests for tuberculosis.
Tuberculosis (TB): BCG Vaccine Fact Sheet, CDC,
https://www.cdc.gov/tb/publications/factsheets/prevention/bcg.htm (last visited July 30, 2021).

                                                          3
  Case 3:20-cr-00083-PGS Document 36 Filed 08/17/21 Page 4 of 6 PageID: 122




request for compassionate release to the warden of his current facility on May 19, 2021. (Opp.

Br. Ex. B, ECF No. 31).

       After satisfying the exhaustion requirement, a request for compassionate release may be

granted if the modification is justified by “extraordinary and compelling reasons” and “is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). According to the Sentencing Commission’s policy statement, an inmate’s

medical condition, advanced age, family circumstances, or “other reasons” may be grounds to

find that “extraordinary and compelling reasons” for compassionate release exist. U.S. Sent’g

Guidelines Manual (USSG) § 1B1.13 cmt. n.1(A)-(D) (U.S. Sent’g Comm’n 2018).

       Courts have considered what “other reasons” are sufficient to warrant release under the

“extraordinary and compelling” provision in light of the COVID-19 pandemic. Courts have

generally used the CDC’s list of underlying medical conditions to determine which inmates are

at increased risk of severe illness from the virus. See, e.g., United States v. Henderson, No. CR

15-0329 (ES), 2020 WL 5055081, at *4 (D.N.J. Aug. 26, 2020). However, since the COVID-19

vaccine has become widely available in recent months, courts have held that an inmate who

refuses the vaccine may not continue to argue for early release based on an underlying health

condition that increases his risk for severe coronavirus illness. See, e.g., United States v.

Fitzpatrick, No. CR 19-357, 2021 WL 2201683, at *4 (D.N.J. May 28, 2021); United States v.

Ortiz, No. 5:18-CR-00264, 2021 WL 1422816, at *4 (E.D. Pa. Apr. 15, 2021). As such, the

prevailing view is that an inmate cannot establish an “extraordinary and compelling” reason for

compassionate release on those grounds if he has refused vaccination without a medical reason.

See Ortiz, 2021 WL 1422816, at *3-4 (collecting cases).




                                                  4
  Case 3:20-cr-00083-PGS Document 36 Filed 08/17/21 Page 5 of 6 PageID: 123




                                              ANALYSIS

       Defendant has not demonstrated extraordinary or compelling reasons for compassionate

release on the basis of COVID-19 because he was offered, and refused, the COVID-19 vaccine

without pointing to any medical justification. (See Opp. Br. Ex. A at 88, ECF No. 31); see also

Ortiz, 2021 WL 1422816, at *3-4. Like other courts that have considered this issue, this Court

finds that Defendant is not entitled to early release based on a health condition that puts him at

increased risk from COVID-19 when he has rejected a vaccine that would significantly decrease

that risk. See, e.g., United States v. Fitzpatrick, No. CR 19-357, 2021 WL 2201683, at *4

(D.N.J. May 28, 2021). Further, it is not clear that Defendant’s medical conditions put him at

increased risk for severe coronavirus illness in the first place.

       Bonilla’s other basis for early release is his tuberculosis. There is conflicting factual

information in the record about this issue. First, although Bonilla tested positive for tuberculosis

on a PPD test, the government points out that the test may have been a false positive due to

Bonilla’s BCG vaccination. However, the fact that BOP medical staff recommended

tuberculosis treatment seems to suggest the likelihood of a real infection. Further, while Bonilla

did not report any tuberculosis symptoms during his June 7, 2021 health services appointment,

he stated on July 28, 2021 that he has seen spots of blood inside his mask from coughing – the

cause of which is unknown. During oral argument, Bonilla stated that he wants to begin the

recommended treatment for tuberculosis but declined to do so because the timing of his release

date could disrupt his medication regiment.

       Taken together, Bonilla’s recommended tuberculosis treatment, the impracticality of

beginning same during his remaining time in BOP custody, his fast-approaching release date,




                                                   5
  Case 3:20-cr-00083-PGS Document 36 Filed 08/17/21 Page 6 of 6 PageID: 124




and the fact that he will be subject to deportation after his release are sufficient reasons for this

Court to grant his request for early release.


                                                ORDER

       THIS MATTER having come before the Court on Defendant Arnaldo Antonio Medrano

Bonilla’s motion for a sentence reduction, (ECF No. 22); and the Court having carefully reviewed

and taken into consideration the submissions of the parties, as well as the arguments and exhibits

therein presented; and for good cause shown; and for all of the foregoing reasons;

       IT IS on this 16th day of August 2021,

       ORDERED that Defendant’s motion (ECF No. 22) is granted.



                                                       s/Peter G. Sheridan
                                                       PETER G. SHERIDAN, U.S.D.J.




                                                   6
